UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended June 30, 2008 Or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number 1-15759 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-1445282 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Commission file number 1-05663 CLECO POWER LLC (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-0244480 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Indicate by check mark whether the Registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports) and (2) have been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether Cleco Corporation is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer xAccelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company)Smaller reporting company ¨ Indicate by check mark whether Cleco Power LLC is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer x(Do not check if a smaller reporting company)Smaller reporting company ¨ Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act)Yes ¨No x Number of shares outstanding of each of Cleco Corporation’s classes of Common Stock, as of the latest practicable date. Registrant Description of Class Shares Outstanding at July 31, 2008 Cleco Corporation Common Stock, $1.00 Par Value 60,225,515 Cleco Power LLC, a wholly owned subsidiary of Cleco Corporation, meets the conditions set forth in General Instructions H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q This combined Form 10-Q is separately filed by Cleco Corporation and Cleco Power.Information in this filing relating to Cleco Power is filed by Cleco Corporation and separately by Cleco Power on its own behalf.Cleco Power makes no representation as to information relating to Cleco Corporation (except as it may relate to Cleco Power) or any other affiliate or subsidiary of Cleco Corporation. This report should be read in its entirety as it pertains to each respective Registrant.The Notes to the Unaudited Condensed Consolidated Financial Statements are combined. TABLE OF CONTENTS PAGE GLOSSARYOF TERMS 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 5 PART I Financial Information ITEM 1. Cleco Corporation — Condensed Consolidated Financial Statements 6 Cleco Power — Condensed Consolidated Financial Statements 14 Notes to the Unaudited Condensed Consolidated Financial Statements 19 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 50 ITEM 4 and 4T. Controls and Procedures 52 PART II Other Information ITEM 1. Legal Proceedings 53 ITEM 1A. Risk Factors 53 ITEM 4. Submission of Matters to a Vote of Security Holders 54 ITEM 6. Exhibits 55 Signatures 56 2 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q GLOSSARY OF TERMS References in this filing, including all items in Parts I and II, to “Cleco” mean Cleco Corporation and its subsidiaries, including Cleco Power, and references to “Cleco Power” mean Cleco Power LLC and its subsidiary, unless the context clearly indicates otherwise.Additional abbreviations or acronyms used in this filing, including all items in Parts I and II are defined below: ABBREVIATION OR ACRONYM DEFINITION 401(k) Plan Cleco Power 401(k) Savings and Investment Plan Acadia Acadia Power Partners, LLC and its combined-cycle, natural gas-fired power plant near Eunice, Louisiana, 50% owned by APH and 50% owned by Cajun.Prior to September 13, 2007, Acadia was 50% owned by APH and 50% owned by Calpine Acadia Holdings, LLC AFUDC Allowance for Funds Used During Construction Amended EPC Contract Amended and Restated EPC Contract between Cleco Power and Shaw, executed on May 12, 2006, for engineering, procurement, and construction of Rodemacher Unit 3, as amended by Amendment No. 1 thereto effective March 9, 2007 and Amendment No. 2 thereto dated as of July 2, 2008. APB Accounting Principles Board APB Opinion No. 10 Consolidated Financial Statements, Poolings of Interest, Convertible Debt and Debt Issued with Stock Warrants Installment Method of Accounting APB Opinion No. 18 The Equity Method of Accounting for Investments in Common Stock APH Acadia Power Holdings LLC, a wholly owned subsidiary of Midstream ARB Accounting Research Bulletin ARB No. 51 Consolidated Financial Statements Attala Attala Transmission LLC, a wholly owned subsidiary of Cleco Corporation.Prior to February 1, 2007, Attala was a wholly owned subsidiary of Midstream Attala Interconnection Agreement Interconnection Agreement and Real Estate Agreements between Attala and Entergy Mississippi Bear Energy BE Louisiana LLC, an indirect wholly owned subsidiary of JPMorgan Chase & Co. Bear Stearns Companies Inc. The parent company of Bear, Stearns & Co. Inc. Cajun Cajun Gas Energy L.L.C., an affiliate of pooled investment funds managed by King Street Capital Management, L.L.C. Calpine Calpine Corporation CES Calpine Energy Services, L.P. Cleco Energy Cleco Energy LLC, a wholly owned subsidiary of Midstream Cleco Katrina/Rita Cleco Katrina/Rita Hurricane Recovery Funding LLC, a wholly owned subsidiary of Cleco Power Diversified Lands Diversified Lands LLC, a wholly owned subsidiary of Cleco Innovations LLC, a wholly owned subsidiary of Cleco Corporation EITF Emerging Issues Task Force of the FASB EITF No. 06-11 Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards EITF No. 07-1 Accounting for Collaborative Arrangements Related to the Development and Commercialization of Intellectual Property EITF No. 07-3 Accounting for Nonrefundable Advance Payments for Goods or Services to Be Used in Future Research and Development Activities Entergy Entergy Corporation Entergy Gulf States Entergy Gulf States, Inc. Entergy Louisiana Entergy Louisiana, Inc. Entergy Mississippi Entergy Mississippi, Inc. Entergy Services Entergy Services, Inc., as agent for Entergy Louisiana and EntergyGulf States EPA United States Environmental Protection Agency EPC Engineering, Procurement, and Construction ERO Electric Reliability Organization ESOP Cleco Corporation Employee Stock Ownership Plan ESPP Cleco Corporation Employee Stock Purchase Plan Evangeline Cleco Evangeline LLC, a wholly owned subsidiary of Midstream, and its combined-cycle, natural gas-fired power plant located in Evangeline Parish, Louisiana Evangeline Tolling Agreement Capacity Sale and Tolling Agreement between Evangeline and BE Louisiana LLC (as successor to Williams Power Company, Inc. (formerly known as Williams Energy Marketing & Trading Company)) which expires in 2020. FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation No. FIN 39 Offsetting of Amounts Related to Certain Contracts – an interpretation of APB Opinion No. 10 and FASB Statement No. 105 FIN 45 Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness to Others FIN 46R Consolidation of Variable Interest Entities – an Interpretation of ARB No. 51 (revised December 2003) FIN 48 Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109 FSP FASB Staff Position FSP EITF No. 03-6-1 Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities FSP No. FAS 142-3 Determining the Useful Life of Intangible Assets 3 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q ABBREVIATION OR ACRONYM DEFINITION FSP No. FAS 157-1 Application of FASB Statement No. 157 to FASB Statement No. 13 and Other Accounting Pronouncements That Address Fair Value Measurements for Purposes of Lease Classification or Measurement under Statement 13 FSP No. FAS 157-2 Effective date of FASB Statement No. 157 FSP No. FIN 39-1 Amendment of FASB Interpretation No. 39 GAAP Generally Accepted Accounting Principles ICT Independent Coordinator of Transmission IRP Integrated Resource Planning kWh Kilowatt-hour(s) as applicable LDEQ Louisiana Department of Environmental Quality LIBOR London Interbank Offered Rate Lignite Mining Agreement Dolet Hills Mine Lignite Mining Agreement, dated as of May 31, 2001 LPSC Louisiana Public Service Commission LTICP Cleco Corporation Long-Term Incentive Compensation Plan Midstream Cleco Midstream Resources LLC, a wholly owned subsidiary of Cleco Corporation Moody’s Moody’s Investors Service MW Megawatt(s) as applicable PCAOB Public Company Accounting Oversight Board PCB Polychlorinated biphenyls Perryville Perryville Energy Partners, L.L.C., a wholly owned subsidiary of Cleco Corporation.Prior to February 1, 2007, Perryville was a wholly owned subsidiary of Perryville Energy Holdings LLC, a wholly owned subsidiary of Midstream. Perryville Interconnection Agreement Interconnection Agreement and Real Estate Agreements between Perryville and Entergy Louisiana Power Purchase Agreement Power Purchase Agreement, dated as of January 28, 2004, between Perryville and Entergy Services PRP Potentially responsible party Registrant(s) Cleco Corporation and Cleco Power RFP Request for Proposal Rodemacher Unit 3 A 600-MW solid fuel generating unit under construction by Cleco Power at its existing Rodemacher plant site in Boyce, Louisiana RTO Regional Transmission Organization Sale Agreement Purchase and Sale Agreement, dated as of January 28, 2004, between Perryville and Entergy Louisiana SEC Securities and Exchange Commission SERP Cleco Corporation Supplemental Executive Retirement Plan SFAS Statement of Financial Accounting Standards SFAS No. 13 Accounting for Leases SFAS No. 71 Accounting for the Effects of Certain Types of Regulation SFAS No. 109 Accounting for Income Taxes SFAS No. 123(R) Share-Based Payment SFAS No. 131 Disclosures about Segments of an Enterprise and Related Information SFAS No. 133 Accounting for Derivative Instruments and Hedging Activities SFAS No. 141(R) Business Combinations SFAS No. 142 Goodwill and Other Intangible Assets SFAS No. 149 Amendment of Statement 133 on Derivative Instruments and Hedging Activities SFAS No. 157 Fair Value Measurements SFAS No. 159 The Fair Value Option For Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115 SFAS No. 160 Noncontrolling Interests in Consolidated Financial Statements—an amendment of ARB No. 51 SFAS No. 161 Disclosures about Derivative Instruments and Hedging Activities, an amendment of FASB Statement No. 133 SFAS No. 162 The Hierarchy of Generally Accepted Accounting Principles Shaw Shaw Contractors, Inc., a subsidiary of The Shaw Group Inc. Support Group Cleco Support Group LLC, a wholly owned subsidiary of Cleco Corporation SWEPCO Southwestern Electric Power Company, a wholly owned subsidiary of American Electric Power Company, Inc. VaR Value-at-risk 4 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q includes “forward-looking statements” about future events, circumstances, and results.All statements other than statements of historical fact included in this Quarterly Report are forward-looking statements, including, without limitation, statements regarding the construction, timing and cost of Rodemacher Unit 3;timing and outcome of Cleco Power’s proposed new rate plan; Bear Energy’s performance under the Evangeline Tolling Agreement; future capital expenditures;projections; business strategies; goals; competitive strengths; market and industry developments; development and operation of facilities; future environmental regulations and remediation liabilities; and the anticipated outcome of various regulatory and legal proceedings.Although the Registrants believe that the expectations reflected in such forward-looking statements are reasonable, such forward-looking statements are based on numerous assumptions (some of which may prove to be incorrect) and are subject to risks and uncertainties that could cause the actual results to differ materially from the Registrants’ expectations.In addition to any assumptions and other factors referred to specifically in connection with these forward-looking statements, the following list identifies some of the factors that could cause the Registrants’ actual results to differ materially from those contemplated in any of the Registrants’ forward-looking statements: § Factors affecting utility operations, such as unusual weather conditions or other natural phenomena; catastrophic weather-related damage (such as hurricanes and other storms); unscheduled generation outages; unanticipated maintenance or repairs; unanticipated changes to fuel costs, cost of and reliance on natural gas as a component of Cleco’s generation fuel mix and their impact on competition and franchises, fuel supply costs or availability constraints due to higher demand, shortages, transportation problems or other developments; environmental incidents; environmental compliance costs; power transmission system constraints; or outcome of Cleco Power’s proposed new rate plan filed with the LPSC in July 2008; § Cleco Corporation’s holding company structure and its dependence on the earnings, dividends, or distributions from its subsidiaries to meet its debt obligations and pay dividends on its common stock; § Cleco Power’s ability to construct, operate, and maintain, within its projected costs (including financing) and timeframe, Rodemacher Unit 3, in addition to any other self-build projects identified in future IRP and RFP processes; § Dependence of Cleco Power for energy from sources other than its facilities and the uncertainty of future long-term sources of such additional energy; § Nonperformance by and creditworthiness of counterparties under tolling, power purchase, and energy service agreements, or the restructuring of those agreements, including possible termination; § Regulatory factors such as changes in rate-setting policies, recovery of investments made under traditional regulation, the frequency and timing of rate increases or decreases, the results of periodic fuel audits, the results of IRP and RFP processes, the formation of RTOs and ICTs, and the compliance with ERO reliability standards for bulk power systems by Cleco Power, Acadia, Attala, Evangeline, and Perryville; § Financial or regulatory accounting principles or policies imposed by the FASB, the SEC, the PCAOB, the FERC, the LPSC or similar entities with regulatory or accounting oversight; § Economic conditions, including the ability of customers to continue paying for high energy costs, related growth and/or down-sizing of businesses in Cleco’s service area, monetary fluctuations, changes in commodity prices, and inflation rates; § Credit ratings of Cleco Corporation, Cleco Power, and Evangeline; § Changing market conditions and a variety of other factors associated with physical energy, financial transactions, and energy service activities, including, but not limited to, price, basis, credit, liquidity, volatility, capacity, transmission, interest rates, and warranty risks; § Acts of terrorism; § Availability or cost of capital resulting from changes in Cleco’s business or financial condition, interest rates or market perceptions of the electric utility industry and energy-related industries; § The amount of uncertain tax positions; § Employee work force factors, including work stoppages and changes in key executives; § Legal, environmental, and regulatory delays and other obstacles associated with mergers, acquisitions, reorganizations, investments in joint ventures, or other capital projects; § Costs and other effects of legal and administrative proceedings, settlements, investigations, claims and other matters; § Changes in federal, state, or local laws, and changes in tax laws or rates, regulating policies or environmental laws and regulations; and § Ability of Cleco Power to recover, from its retail customers, the costs of compliance with environmental laws and regulations. For additional discussion of these factors and other factors that could cause actual results to differ materially from those contemplated in the Registrants’ forward-looking statements, please read “Risk Factors” in this report and in the Registrants’ Combined Annual Report on Form 10-K for the fiscal year ended December 31, 2007. All subsequent written and oral forward-looking statements attributable to the Registrants or persons acting on their behalfare expressly qualified in their entirety by the factors identified above. The Registrants undertake no obligation to update any forward-looking statements, whether as a result of changes in actual results, changes in assumptions, or other factors affecting such statements. 5 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q PART I — FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Cleco Corporation These unaudited condensed consolidated financial statements should be read in conjunction with Cleco Corporation’s Consolidated Financial Statements and Notes included in the Registrants’ Combined Annual Report on Form 10-K for the fiscal year ended December 31, 2007.For more information on the basis of presentation, see “Notes to the Unaudited Condensed Consolidated Financial Statements — Note 1 — Summary of Significant Accounting Policies — Basis of Presentation.” 6 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q CLECO CORPORATION CondensedConsolidated Statements of Income (Unaudited) FOR THE THREE MONTHS ENDED JUNE 30, (THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) 2008 2007 Operating revenue Electric operations $ 259,581 $ 251,909 Other operations 12,758 7,971 Affiliate revenue 2,448 1,621 Operating revenue 274,787 261,501 Operating expenses Fuel used for electric generation 22,887 51,312 Power purchased for utility customers 151,949 115,592 Other operations 22,862 24,722 Maintenance 14,589 14,939 Depreciation 19,336 19,990 Taxes other than income taxes 9,455 9,867 Total operating expenses 241,078 236,422 Operating income 33,709 25,079 Interest income 1,258 2,589 Allowance for other funds used during construction 14,993 7,032 Equity (loss) income from investees (2,365 ) 71,282 Other income 91 582 Other expense (1,377 ) (416 ) Interest charges Interest charges, including amortization of debt expenses, premium and discount, net of capitalized interest 14,947 14,377 Allowance for borrowed funds used during construction (5,026 ) (2,388 ) Total interest charges 9,921 11,989 Income before income taxes 36,388 94,159 Federal and state income tax expense 6,999 30,968 Net income 29,389 63,191 Preferred dividends requirements, net of tax 12 12 Net income applicable to common stock $ 29,377 $ 63,179 Average shares of common stock outstanding Basic 59,998,227 59,489,725 Diluted 60,168,947 59,798,877 Basic earnings per share From continuing operations $ 0.49 $ 1.06 Net income applicable to common stock $ 0.49 $ 1.06 Diluted earnings per share From continuing operations $ 0.49 $ 1.05 Net income applicable to common stock $ 0.49 $ 1.05 Cash dividends paid per share of common stock $ 0.225 $ 0.225 The accompanying notes are an integral part of the condensed consolidated financial statements. 7 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) FOR THE THREE MONTHS ENDED JUNE 30, (THOUSANDS) 2008 2007 Net income $ 29,389 $ 63,191 Other comprehensive loss, net of tax: Net unrealized lossfrom available-for-sale securities (net of tax benefitof $18 in 2008 and $4 in 2007) (29 ) (7 ) Amortization of post-retirement benefit net losses (net of tax benefit of $8 in 2008 and $3 in 2007) (5 ) (2 ) Other comprehensive loss (34 ) (9 ) Comprehensive income, net of tax $ 29,355 $ 63,182 The accompanying notes are an integral part of the condensed consolidated financial statements. 8 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q CLECO CORPORATION CondensedConsolidated Statements of Income (Unaudited) FOR THE SIX MONTHS ENDED JUNE 30, (THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) 2008 2007 Operating revenue Electric operations $ 469,462 $ 464,929 Other operations 22,821 17,240 Affiliate revenue 5,054 3,082 Operating revenue 497,337 485,251 Operating expenses Fuel used for electric generation 68,423 106,808 Power purchased for utility customers 241,743 199,739 Other operations 45,138 51,038 Maintenance 24,702 25,181 Depreciation 38,686 40,088 Taxes other than income taxes 18,286 19,667 Gain on sales of assets (99 ) - Total operating expenses 436,879 442,521 Operating income 60,458 42,730 Interest income 2,875 5,157 Allowance for other funds used during construction 28,677 12,163 Equity (loss) income from investees (6,939 ) 69,883 Other income 157 872 Other expense (2,046 ) (1,882 ) Interest charges Interest charges, including amortization of debt expenses, premium and discount, net of capitalized interest 29,265 28,034 Allowance for borrowed funds used during construction (9,603 ) (4,059 ) Total interest charges 19,662 23,975 Income before income taxes 63,520 104,948 Federal and state income tax expense 12,060 33,111 Net income 51,460 71,837 Preferred dividends requirements, net of tax 23 435 Net income applicable to common stock $ 51,437 $ 71,402 Average shares of common stock outstanding Basic 59,948,801 58,585,451 Diluted 60,068,682 59,586,444 Basic earnings per share From continuing operations $ 0.86 $ 1.21 Net income applicable to common stock $ 0.86 $ 1.21 Diluted earnings per share From continuing operations $ 0.86 $ 1.20 Net income applicable to common stock $ 0.86 $ 1.20 Cash dividends paid per share of common stock $ 0.450 $ 0.450 The accompanying notes are an integral part of the condensed consolidated financial statements. 9 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) FOR THE SIX MONTHS ENDED JUNE 30, (THOUSANDS) 2008 2007 Net income $ 51,460 $ 71,837 Other comprehensive loss, net of tax: Net unrealized loss from available-for-sale securities (net of tax benefit of $27 in 2008 and $22 in 2007) (43 ) (35 ) Amortization of post-retirement benefit net losses (net of tax benefit of $15 in 2008 and $6 in 2007) (9 ) (4 ) Other comprehensive loss (52 ) (39 ) Comprehensive income, net of tax $ 51,408 $ 71,798 The accompanying notes are an integral part of the condensed consolidated financial statements. 10 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q CLECO CORPORATION Condensed ConsolidatedBalance Sheets (Unaudited) (THOUSANDS) AT JUNE 30, 2008 AT DECEMBER 31, 2007 Assets Current assets Cash and cash equivalents $ 150,769 $ 129,013 Restricted cash 5,217 17,866 Customer accounts receivable (less allowance for doubtful accounts of $1,307 in 2008 and $1,028 in 2007) 54,485 39,587 Accounts receivable – affiliate 15,650 9,367 Other accounts receivable 59,353 39,029 Unbilled revenue 24,205 17,759 Fuel inventory, at average cost 48,007 43,291 Material and supplies inventory, at average cost 36,983 39,195 Risk management assets, net 87,372 7,201 Accumulated deferred fuel - 9,398 Cash surrender value of company-/trust-owned life insurance policies 27,419 28,857 Prepayments 2,579 3,661 Regulatory assets - other 2,553 20,194 Other current assets 907 1,098 Total current assets 515,499 405,516 Property, plant and equipment Property, plant and equipment 1,952,311 1,926,848 Accumulated depreciation (938,842 ) (917,043 ) Net property, plant and equipment 1,013,469 1,009,805 Construction work in progress 864,095 716,075 Total property, plant and equipment, net 1,877,564 1,725,880 Equity investment in investees 242,508 258,101 Prepayments 6,318 6,783 Restricted cash, less current portion 51,658 95 Regulatory assets and liabilities – deferred taxes, net 157,216 126,686 Regulatory assets – other 53,603 158,268 Intangible assets 173,919 - Other deferred charges 57,289 25,294 Total assets $ 3,135,574 $ 2,706,623 The accompanying notes are an integral part of the condensed consolidated financial statements. (Continued on next page) 11 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Balance Sheets (Unaudited) (Continued) (THOUSANDS) AT JUNE 30, 2008 AT DECEMBER 31, 2007 Liabilities and shareholders’ equity Liabilities Current liabilities Long-term debt due within one year $ 58,350 $ 100,000 Accounts payable 133,302 123,061 Retainage 8,316 25 Accounts payable – affiliate 1,924 6,860 Customer deposits 26,577 25,989 Taxes accrued 17,302 12,411 Interest accrued 11,916 21,933 Accumulated deferred fuel 108,597 - Accumulated current deferred taxes, net 45,087 43,055 Risk management liability, net - 3,881 Regulatory liabilities - other 528 538 Deferred compensation 6,290 6,366 Other current liabilities 14,456 13,348 Total current liabilities 432,645 357,467 Deferred credits Accumulated deferred federal and state income taxes, net 361,320 366,305 Accumulated deferred investment tax credits 11,976 12,665 Regulatory liabilities - other 59,694 31,855 Restricted storm reserve 51,667 - Uncertain tax positions 66,485 68,369 Other deferred credits 116,398 89,490 Total deferred credits 667,540 568,684 Long-term debt, net 998,090 769,103 Total liabilities 2,098,275 1,695,254 Commitments and Contingencies (Note 11) Shareholders’ equity Preferred stock Not subject to mandatory redemption, $100 par value, authorized 1,491,900 shares, issued 10,288 shares at June 30, 2008 and December 31, 2007 1,029 1,029 Common shareholders’ equity Common stock, $1 par value, authorized 100,000,000 shares, issued 60,044,157 and 59,971,945 shares and outstanding 60,017,557 and 59,943,589 shares atJune 30, 2008 and December 31, 2007, respectively 60,044 59,972 Premium on common stock 393,125 391,565 Retained earnings 592,028 567,724 Treasury stock, at cost,26,600 and 28,356 shares at June 30, 2008 and December 31, 2007, respectively (484 ) (530 ) Accumulated other comprehensive loss (8,443 ) (8,391 ) Total common shareholders’ equity 1,036,270 1,010,340 Total shareholders’ equity 1,037,299 1,011,369 Total liabilities and shareholders’ equity $ 3,135,574 $ 2,706,623 The accompanying notes are an integral part of the condensed consolidated financial statements. 12 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) FOR THE SIX MONTHS ENDED JUNE 30, (THOUSANDS) 2008 2007 Operating activities Net income $ 51,460 $ 71,837 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 42,436 41,893 Gain on sales of assets (99 ) - Proceeds from sale of bankruptcy claims - 78,200 Provision for doubtful accounts 1,228 816 Loss (income) from equity investments 6,939 (69,882 ) Unearned compensation expense 1,654 5,027 ESOP expense - 1,481 Allowance for other funds used during construction (28,677 ) (12,163 ) Amortization of investment tax credits (690 ) (717 ) Net deferred income taxes (20,920 ) (3,018 ) Deferred fuel costs (36,677 ) (16,111 ) Gain on economic hedges (4,506 ) (1,229 ) Cash surrender value of company-/trust-owned life insurance 772 (1,015 ) Changes in assets and liabilities: Accounts receivable (23,226 ) (27,194 ) Accounts and notes receivable, affiliate 2,020 (4,083 ) Unbilled revenue (6,446 ) (3,802 ) Fuel, materials and supplies inventory (2,504 ) (3,999 ) Prepayments 1,971 1,382 Accounts payable 20,023 410 Accounts and notes payable, affiliate (27,200 ) (3,390 ) Customer deposits 2,816 3,063 Regulatory assets and liabilities, net 22,297 10,431 Other deferred accounts 11,054 (7,434 ) Retainage payable 8,291 (10,990 ) Taxes accrued 19,583 24,448 Interest accrued (9,309 ) 4,590 Risk management assets and liabilities, net 19,566 12,292 Other, net 1,256 1,664 Net cashprovided by operating activities 53,112 92,507 Investing activities Additions to property, plant and equipment (190,841 ) (220,062 ) Allowance for other funds used during construction 28,677 12,163 Proceeds from sale of property, plant and equipment 287 250 Return of equity investment in investee 7,860 - Premiums paid on company-/trust-owned life insurance (629 ) (1,263 ) Settlements received from insurance policies 941 - Transfer of cash (to) from restricted accounts (38,915 ) 24,359 Other investing 661 (2,125 ) Net cash used in investing activities (191,959 ) (186,678 ) Financing activities Retirement of long-term obligations (350,247 ) (25,163 ) Issuance of long-term debt 537,541 125,000 Deferred financing costs (281 ) (917 ) Dividends paid on preferred stock (23 ) (435 ) Dividends paid on common stock (27,007 ) (26,351 ) Other financing 620 8,373 Net cash provided by financing activities 160,603 80,507 Net increase (decrease) in cash and cash equivalents 21,756 (13,664 ) Cash and cash equivalents at beginning of period 129,013 192,471 Cash and cash equivalents at end of period $ 150,769 $ 178,807 Supplementary cash flow information Interest paid (net of amount capitalized) $ 24,893 $ 22,800 Income taxes paid $ 40,180 $ 15,000 Supplementary non-cash investing and financing activities Issuance of treasury stock – LTICP and ESOP plans $ 47 $ 42 Issuance of common stock – LTICP/ESOP/ESPP 1 $ 23 $ 20,699 Accrued additions to property, plant and equipment not reported above $ 22,737 $ 53,098 1 Includes conversion of preferred stock to common stock ($19,063/2007) The accompanying notes are an integral part of the condensed consolidated financial statements. 13 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q PART I — FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Cleco Power These unaudited condensed consolidated financial statements should be read in conjunction with Cleco Power’s Consolidated Financial Statements and Notes included in the Registrants’ Combined Annual Report on Form 10-K for the fiscal year ended December 31, 2007.For more information on the basis of presentation, see “Notes to the Unaudited Condensed Consolidated Financial Statements — Note 1 — Summary of Significant Accounting Policies — Basis of Presentation.” 14 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q CLECO POWER Condensed Consolidated Statements of Income (Unaudited) FOR THE THREE MONTHS ENDED JUNE 30, (THOUSANDS) 2008 2007 Operating revenue Electric operations $ 259,581 $ 251,909 Other operations 12,714 7,922 Affiliate revenue 594 515 Operating revenue 272,889 260,346 Operating expenses Fuel used for electric generation 22,887 51,312 Power purchased for utility customers 151,949 115,592 Other operations 21,706 22,965 Maintenance 13,645 14,270 Depreciation 19,007 19,622 Taxes other than income taxes 8,181 9,584 Total operating expenses 237,375 233,345 Operating income 35,514 27,001 Interest income 999 1,060 Allowance for other funds used during construction 14,993 7,032 Other income 115 190 Other expense (518 ) (454 ) Interest charges Interest charges, including amortization of debt expenses, premium and discount 13,857 12,014 Allowance for borrowed funds used during construction (5,026 ) (2,388 ) Total interest charges 8,831 9,626 Income before income taxes 42,272 25,203 Federal and state income taxes 9,610 6,531 Net income $ 32,662 $ 18,672 The accompanying notes are an integral part of the condensed consolidated financial statements. 15 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q CLECO POWER Condensed Consolidated Statements of Income (Unaudited) FOR THE SIX MONTHS ENDED JUNE 30, (THOUSANDS) 2008 2007 Operating revenue Electric operations $ 469,462 $ 464,929 Other operations 22,775 17,182 Affiliate revenue 1,102 1,028 Operating revenue 493,339 483,139 Operating expenses Fuel used for electric generation 68,423 106,808 Power purchased for utility customers 241,743 199,739 Other operations 42,620 48,576 Maintenance 22,838 23,997 Depreciation 38,025 39,383 Taxes other than income taxes 15,995 18,487 Total operating expenses 429,644 436,990 Operating income 63,695 46,149 Interest income 1,576 2,466 Allowance for other funds used during construction 28,677 12,163 Other income 216 284 Other expense (864 ) (797 ) Interest charges Interest charges, including amortization of debt expenses, premium and discount 26,065 23,729 Allowance for borrowed funds used during construction (9,603 ) (4,059 ) Total interest charges 16,462 19,670 Income before income taxes 76,838 40,595 Federal and state income taxes 16,569 9,647 Net income $ 60,269 $ 30,948 The accompanying notes are an integral part of the condensed financial statements. 16 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q CLECO POWER Condensed Consolidated Balance Sheets (Unaudited) (THOUSANDS) AT JUNE 30, 2008 AT DECEMBER 31, 2007 Assets Utility plant and equipment Property, plant and equipment $ 1,937,111 $ 1,911,626 Accumulated depreciation (928,626 ) (907,434 ) Net property, plant and equipment 1,008,485 1,004,192 Construction work in progress 862,448 714,978 Total utility plant, net 1,870,933 1,719,170 Current assets Cash and cash equivalents 142,930 11,944 Restricted cash 5,217 17,866 Customer accounts receivable (less allowance for doubtful accounts of $1,307 in 2008 and $1,028 in 2007) 54,485 39,587 Other accounts receivable 59,270 38,527 Accounts receivable – affiliate 18,793 17,425 Unbilled revenue 24,205 17,759 Fuel inventory, at average cost 48,007 43,291 Material and supplies inventory, at average cost 36,983 39,195 Risk management assets, net 87,372 7,201 Prepayments 2,333 2,900 Regulatory assets – other 2,553 20,194 Accumulated deferred fuel - 9,398 Cash surrender value of company-owned life insurance policies 5,347 5,333 Other current assets 1,124 439 Total current assets 488,619 271,059 Prepayments 6,318 6,783 Restricted cash, less current portion 51,562 - Regulatory assets and liabilities – deferred taxes, net 157,216 126,686 Regulatory assets – other 53,603 158,268 Intangible assets 173,919 - Other deferred charges 47,353 24,516 Total assets $ 2,849,523 $ 2,306,482 Liabilities and member’s equity Member’s equity $ 876,183 $ 816,110 Long-term debt, net 950,090 769,103 Total capitalization 1,826,273 1,585,213 Current liabilities Long-term debt due within one year 58,350 - Accounts payable 130,813 117,640 Accounts payable – affiliate 36,998 18,881 Retainage 8,316 25 Customer deposits 26,577 25,989 Taxes accrued 21,364 6,958 Interest accrued 11,856 17,536 Accumulated deferred fuel 108,597 - Accumulated deferred taxes, net 46,663 45,205 Risk management liability, net - 3,881 Regulatory liabilities - other 528 538 Other current liabilities 10,884 9,690 Total current liabilities 460,946 246,343 Deferred credits Accumulated deferred federal and state income taxes, net 319,034 321,747 Accumulated deferred investment tax credits 11,976 12,665 Regulatory liabilities - other 59,694 31,855 Restricted storm reserve 51,667 - Uncertain tax positions 43,802 44,960 Other deferred credits 76,131 63,699 Total deferred credits 562,304 474,926 Total liabilities and member’s equity $ 2,849,523 $ 2,306,482 The accompanying notes are an integral part of the condensed consolidated financial statements. 17 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q CLECO POWER Condensed Consolidated Statements of Cash Flows (Unaudited) FOR THE SIX MONTHS ENDED JUNE 30, (THOUSANDS) 2008 2007 Operating activities Net income $ 60,269 $ 30,948 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 41,519 40,901 Provision for doubtful accounts 1,223 816 Unearned compensation expense 447 2,412 Allowance for other funds used during construction (28,677 ) (12,163 ) Amortization of investment tax credits (690 ) (717 ) Net deferred income taxes (18,407 ) (16,589 ) Deferred fuel costs (36,677 ) (16,111 ) Gain on economic hedges (4,506 ) (1,229 ) Cash surrender value of company-owned life insurance (211 ) (75 ) Changes in assets and liabilities: Accounts receivable (23,641 ) (27,016 ) Accounts and notes receivable, affiliate (1,327 ) 1,105 Unbilled revenue (6,446 ) (3,802 ) Fuel, materials and supplies inventory (2,504 ) (3,999 ) Prepayments 1,455 840 Accounts payable 23,698 2,025 Accounts and notes payable, affiliate 17,878 (25,934 ) Customer deposits 2,816 3,063 Regulatory assets and liabilities, net 22,297 10,431 Other deferred accounts 6,232 (7,688 ) Retainage payable 8,291 (10,990 ) Taxes accrued 14,406 6,134 Interest accrued (4,973 ) 4,189 Risk management assets and liabilities, net 19,566 12,292 Other, net 566 1,376 Net cash provided by (used in) operating activities 92,604 (9,781 ) Investing activities Additions to property, plant and equipment (190,258 ) (214,642 ) Allowance for other funds used during construction 28,677 12,163 Proceeds from sale of property, plant and equipment 286 250 Premiums paid on company-owned life insurance (424 ) (470 ) Transfer of cash (to) from restricted accounts (38,913 ) 24,361 Net cash used in investing activities (200,632 ) (178,338 ) Financing activities Retirement of long-term obligations (250,246 ) (25,163 ) Issuance of long-term debt 489,541 125,000 Deferred financing costs (281 ) (916 ) Net cash provided by financing activities 239,014 98,921 Net increase (decrease) in cash and cash equivalents 130,986 (89,198 ) Cash and cash equivalents at beginning of period 11,944 101,878 Cash and cash equivalents at end of period $ 142,930 $ 12,680 Supplementary cash flow information Interest paid (net of amount capitalized) $ 21,206 $ 19,300 Supplementary non-cash investing and financing activities Accrued additions to property, plant and equipment not reported above $ 22,737 $ 53,098 The accompanying notes are an integral part of the condensed consolidated financial statements. 18 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q Index to Applicable Notes to the Unaudited Condensed Consolidated Financial Statements of Registrants Note 1 Summary of Significant Accounting Policies Cleco Corporation and Cleco Power Note 2 Recent Accounting Standards Cleco Corporation and Cleco Power Note 3 Fair Value Measurement Disclosures Cleco Corporation and Cleco Power Note 4 Regulatory Assets and Liabilities Cleco Corporation and Cleco Power Note 5 Restricted Cash Cleco Corporation and Cleco Power Note 6 Debt Cleco Corporation and Cleco Power Note 7 Pension Plan and Employee Benefits Cleco Corporation and Cleco Power Note 8 Income Taxes Cleco Corporation and Cleco Power Note 9 Disclosures about Segments Cleco Corporation Note 10 Equity Investment in Investees Cleco Corporation Note 11 Litigation, Other Commitments and Contingencies, and Disclosures about Guarantees Cleco Corporation and Cleco Power Note 12 Affiliate Transactions Cleco Corporation and Cleco Power Note 13 Intangible Asset Cleco Corporation and Cleco Power Notes to the Unaudited Condensed Consolidated Financial Statements Note 1 — Summary of Significant Accounting Policies Principles of Consolidation The accompanying condensed consolidated financial statements of Cleco include the accounts of Cleco and its majority-owned subsidiaries after elimination of intercompany accounts and transactions. Cleco has adopted the provisions of FIN 46R on its scheduled effective dates.Through a review of equity interests and other contractual relationships, Cleco has determined that it is not the primary beneficiary of Evangeline, Perryville, Attala, and Acadia.These are considered variable interest entities.In accordance with FIN 46R, Cleco reports its investment in these entities on the equity method of accounting.As a result, the assets and liabilities of these entities are represented by one line item corresponding to Cleco’s equity investment in these entities.The pre-tax results of operations of these entities are reported as equity income from investees on Cleco Corporation’s Condensed Consolidated Statements of Income.For additional information on the operations of these entities, see Note 10 — “Equity Investment in Investees.” In March 2008, in connection with the closing of the securitization transaction, Cleco Power sold the right to bill and collect from customers unamortized storm damage costs to Cleco Katrina/Rita, a special purpose, wholly owned subsidiary of Cleco Power.Cleco Power, through a review of its relationships with Cleco Katrina/Rita, has determined the entity should be consolidated with Cleco Power.For additional information about Cleco Katrina/Rita, see Note 4 — “Regulatory Assets and Liabilities — Deferred Storm Restoration Costs - Katrina/Rita.” Basis of Presentation The condensed consolidated financial statements of Cleco Corporation and Cleco Power have been prepared pursuant to the rules and regulations of the SEC.Accordingly, certain information and note disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted, although Cleco believes that the disclosures are adequate to make the information presented not misleading. The year-end condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles.The unaudited financial information included in the condensed consolidated financial statements of Cleco Corporation and Cleco Power reflects all adjustments of a normal recurring nature which are, in the opinion of the management of Cleco Corporation and Cleco Power, necessary for a fair statement of the financial position and the results of operations for the interim periods.Information for interim periods is affected by seasonal variations in sales, rate changes, timing of fuel expense recovery and other factors, and is not indicative necessarily of the results that may be expected for the full fiscal year.For more information on recent accounting standards and their effect on financial results, see Note 2 — “Recent Accounting Standards.” Reclassifications Certain reclassifications have been made toprior period financial statementsto conform them to the presentation used in the current year’s financial statements.These reclassifications had no effect on Cleco Corporation’s net income applicable to common stock or total common shareholders’ equity or Cleco Power’s net income or total member’s equity. Fair Value Measurements Various accounting pronouncements require certain assets and liabilities to be measured at their fair values.Certain assets and liabilities are required to be measured at their fair value each reporting period, while others are required to be measured only one time, generally the date of acquisition or issuance.Beginning with reporting periods ending after January 1, 2008, Cleco and Cleco Power are required to 19 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q disclose the fair value of financial assets and liabilities by one of three levels.For more information about fair value levels, see Note 3 — “Fair Value Measurement Disclosures.” Risk Management Market risk inherent in Cleco’s market risk-sensitive instruments and positions includes potential changes arising from changes in interest rates and the commodity market prices of power and natural gas.Cleco’s Energy Risk Management Policy authorizes the use of various derivative instruments, including exchange traded futures and option contracts, forward purchase and sales contracts, and swap transactions to reduce exposure to fluctuations in the price of power and natural gas.Cleco uses SFAS No. 133 to determine whether the market risk-sensitive instruments and positions are required to be marked-to-market.Generally, Cleco Power’s market risk-sensitive instruments and positions qualify for the normal-purchase, normal-sale exception to mark-to-market accounting of SFAS No. 133, as modified by SFAS No. 149, since Cleco Power takes physical delivery and the instruments and positions are used to satisfy customer requirements. Cleco Power has entered into certain financial transactions it considers economic hedges to mitigate the risk associated with the fixed-price power to be provided to a wholesale customer through December 2010.The economic hedges cover approximately 91% of the estimated daily peak-hour power sales to the wholesale customer.These transactions are derivatives as defined by SFAS No. 133 but do not meet the accounting criteria to be considered hedges.These transactions are marked-to-market with the resulting gain or loss recorded on the income statement as a component of operating revenue, net.For the three and six months ended June 30, 2008, and 2007, the following gains and losses related to these economic hedge transactions were recorded in other operations revenue. FOR THE THREE MONTHS ENDED JUNE 30, FOR THE SIX MONTHS ENDED JUNE 30, (THOUSANDS) 2008 2007 2008 2007 Realized gain (loss) $ 679 $ 44 $ 788 $ (17 ) Mark-to-market gain (loss) 2,736 (230 ) 4,506 1,229 Total gain (loss) $ 3,415 $ (186 ) $ 5,294 $ 1,212 Cleco Power has entered into other positions to mitigate the volatility in customer fuel costs.These positions are marked-to-market with the resulting gain or loss recorded on the balance sheet as a component of the accumulated deferred fuel asset or liability and a component of risk management assets or liabilities.When these positions close, actual gains or losses will be included in the fuel adjustment clause and reflected on customers’ bills as a component of the fuel cost adjustment.Based on market prices at June 30, 2008, and December 31, 2007, the net mark-to-market impact relating to these positions was a gain of $134.0 million and a loss of $7.0 million, respectively.The increase is due to higher natural gas prices at June 30, 2008, compared to December 31, 2007.Deferred gains relating to closed natural gas positions at June 30, 2008, totaled $15.9 million, and deferred losses at December 31, 2007, totaled $3.1 million. Cleco Power maintains margin accounts with commodity brokers used to partially fund the acquisition of natural gas futures, options and swap contracts.These contracts/positions are used to mitigate the risks associated with the fixed-price power sales and volatility in customer fuel costs noted above.At June 30, 2008, Cleco Power had received collateral of $34.0 million, compared to paying collateral of $3.0 million at December 31, 2007, to cover margin requirements relating to open natural gas futures, options and swap positions. Cleco and Cleco Power maintain a master netting agreement policy and monitor credit risk exposure through review of counterparty credit quality, corporate-wide aggregate counterparty credit exposure and corporate-wide aggregate counterparty concentration levels.Cleco actively manages these risks by establishing appropriate credit and concentration limits on transactions with counterparties and by requiring contractual guarantees, cash deposits or letters of credit from counterparties or their affiliates, as deemed necessary.Cleco Power has agreements in place with various counterparties that authorize the netting of financial buys and sells and contract payments to mitigate credit risk for transactions entered into for risk management purposes. Earnings per Average Common Share The following tablesshow the calculation of basic and diluted earnings per share. FOR THE THREE MONTHS ENDED JUNE 30, 2008 2007 (THOUSANDS, EXCEPT SHARES AND PER SHARE AMOUNTS) INCOME SHARES PER SHARE AMOUNT INCOME SHARES PER SHARE AMOUNT Income from continuing operations $ 29,389 $ 63,191 Deduct:non-participating stock dividends (4.5% preferred stock) 12 12 Deduct:participating preferred stock dividends - - Basic earnings per share Income from continuing operations $ 29,377 $ 0.49 $ 63,179 $ 1.06 Total basic net income applicable to common stock $ 29,377 59,998,227 $ 0.49 $ 63,179 59,489,725 $ 1.06 Effect of dilutive securities Add:stock option grants - 51,775 - 125,734 Add:restricted stock (LTICP) - 118,945 9 183,418 Diluted earnings per share Income from continuing operations plus assumed conversions $ 29,377 $ 0.49 $ 63,188 $ 1.05 Total diluted net income applicable to common stock $ 29,377 60,168,947 $ 0.49 $ 63,188 59,798,877 $ 1.05 20 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q FOR THE SIX MONTHS ENDED JUNE 30, 2008 2007 (THOUSANDS, EXCEPT SHARES AND PER SHARE AMOUNTS) INCOME SHARES PER SHARE AMOUNT INCOME SHARES PER SHARE AMOUNT Income from continuing operations $ 51,460 $ 71,837 Deduct:non-participating stock dividends (4.5% preferred stock) 23 23 Deduct:participating preferred stock dividends - 412 Deduct:amount allocated to participating preferred - 596 Basic earnings per share Income from continuing operations $ 51,437 $ 0.86 $ 70,806 $ 1.21 Total basic net income applicable to common stock $ 51,437 59,948,801 $ 0.86 $ 70,806 58,585,451 $ 1.21 Effect of dilutive securities Add:stock option grants - 61,744 - 127,466 Add:restricted stock (LTICP) - 58,137 14 89,205 Add:convertible ESOP preferred stock - - 1,008 784,322 Diluted earnings per share Income from continuing operations plus assumed conversions $ 51,437 $ 0.86 $ 71,828 $ 1.20 Total diluted net income applicable to common stock $ 51,437 60,068,682 $ 0.86 $ 71,828 59,586,444 $ 1.20 Stock option grants are excluded from the computation of diluted earnings per share if the exercise price is higher than the average market price. There were no stock option grants excluded from the computation for the six months ended June 30, 2008, or the three and six months ended June 30, 2007.Stock option grants excluded from the computation for the three months ended June 30, 2008 are presented in the table below. FOR THE THREE MONTHS ENDED JUNE 30, 2008 STRIKE PRICE AVERAGE MARKET PRICE SHARES Stock option grants excluded $ 24.00 - $24.25 $ 23.63 45,767 Stock-Based Compensation At June 30 2008, Cleco had one share-based compensation plan:the LTICP.Options or restricted shares of stock, known as non-vested stock as defined by SFAS No. 123(R), common stock equivalents, and stock appreciation rights may be granted to certain officers, key employees, or directors of Cleco Corporation and its subsidiaries pursuant to the LTICP. On January 25, 2008, Cleco granted 82,993 shares of non-vested stock and 63,733 of common stock equivalent units to certain officers, key employees and directors of Cleco Corporation and its subsidiaries pursuant to the LTICP. Cleco and Cleco Power reported pre-tax compensation expense fortheir share-based compensation plans as shown in the following table: CLECO CORPORATION CLECO POWER CLECO CORPORATION CLECO POWER FOR THE THREE MONTHS ENDED JUNE 30, FOR THE SIX MONTHS ENDED JUNE 30, (THOUSANDS) 2008 2007 2008 2007 2008 2007 2008 2007 Equity classification Non-vested stock $ 330 $ 488 $ 80 $ 205 $ 783 $ 1,113 $ 197 $ 455 Stock options 14 (14 ) - (9 ) 28 8 - (5 ) Non-forfeitable dividends - 9 - 5 - 15 - 9 Total $ 344 $ 483 $ 80 $ 201 $ 811 $ 1,136 $ 197 $ 459 Liability classification Common stock equivalent units $ 781 $ 184 $ 297 $ 73 $ 677 $ 392 $ 250 $ 154 Company funded participants income tax obligations - 1,269 - 757 - 3,355 - 1,799 Total $ 781 $ 1,453 $ 297 $ 830 $ 677 $ 3,747 $ 250 $ 1,953 Total pre-tax compensation expense $ 1,125 $ 1,936 $ 377 $ 1,031 $ 1,488 $ 4,883 $ 447 $ 2,412 Tax benefit $ 433 $ 256 $ 145 $ 106 $ 573 $ 588 $ 172 $ 236 Note 2 — Recent Accounting Standards The Registrants adopted, or will adopt, the recent accounting standards listed below on their respective effective dates. In September 2006, the FASB issued SFAS No. 157, which provides guidance on how companies should measure fair value when required for recognition or disclosure purposes under generally accepted accounting principles.Specifically, SFAS No. 157 creates a common definition of fair value throughout generally accepted accounting principles, establishes a fair value hierarchy, and requires companies to make expanded disclosures about fair value measurements.This statement is effective for fiscal years beginning after November 15, 2007.In February 2008, FASB amended SFAS No. 157.FSP No. FAS 157-1 excludes fair value lease calculations pursuant to SFAS No. 13, as amended, from SFAS No. 157, but does not exclude assets and liabilities acquired pursuant to SFAS No. 141(R).FSP No. FAS 157-2 defers the effective date of SFAS No. 157 by one year for non-financial assets and liabilities that are not recognized or disclosed at fair value on a recurring basis.The adoption of SFAS No. 157 and the related FSPs did not have a material impact on the financial condition or results of operations of the Registrants.For more information regarding SFAS No. 157 related disclosures, see Note 1 — “Summary of Significant Accounting Policies — Risk Management.” 21 CLECO CORPORATION CLECO POWER 20082ND QUARTER FORM 10-Q In February 2007, the FASB issued SFAS No. 159, which allows entities to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value.SFAS No. 159 is effective for fiscal years beginning after November 15, 2007.The Registrants did not elect the fair value option for eligible items existing at the effective date.The adoption of SFAS No. 159 did not have an impact on the financial condition or results of operations of the Registrants. In April 2007, the FASB issued FSP No. FIN 39-1, which amends FIN 39.The new guidance permits companies to offset fair value amounts recognized for derivative instruments executed with the same counterparty under a master netting arrangement and fair value amounts recognized for the right to reclaim cash collateral (a receivable) or the obligation to return cash collateral (a payable) arising from the same master netting arrangement as the derivative instruments.FSP No. FIN 39-1 is effective for fiscal years beginning after November 15, 2007.Upon the adoption of FSP No.
